Citation Nr: 1623015	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  07-16 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability. 
 
2.  Entitlement to service connection for residuals of a left foot bunionectomy (claimed as a left foot screw). 
 
3.  Entitlement to an initial, compensable rating prior to December 23, 2011, and a rating in excess of 10 percent from that date, for bilateral plantar fasciitis with hallux valgus of the right foot and osteoarthritis of the bilateral first metatarsophalangeal (MTP) joints. 
 
4.  Entitlement to an increased (compensable) rating prior to April 18, 2012, and a rating in excess of 20 percent from that date, for bursitis and tendonitis of the right shoulder.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active military service from November 1980 to March 1981, from December 1990 to September 1991, and from January 2003 to June 2005. 

This appeal to the Board of Veterans' Appeals (Board) arose from February 2006 and October 2006 rating decisions. 

In a February 2006 rating decision, the RO, inter alia, granted service connection and assigned an initial, 0 percent (noncompensable) rating for bilateral plantar fasciitis with hallux valgus of the right foot and osteoarthritis of the first MTP joints, and reinstated a 0 percent rating for bursitis and tendonitis of the right shoulder, each effective June 25, 2005 (the day after the Veteran was discharged from her third period of active duty).  The RO also denied service connection for residuals of a bunionectomy.  In April 2006, the Veteran filed a notice of disagreement (NOD) with the ratings assigned for the bilateral foot disability and for the right shoulder disability, and with the denial of service connection for residuals of a left foot bunionectomy.  The RO issued a statement of the case (SOC) in April 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in May 2007. 


In an October 2006 rating decision, the RO denied service connection for a cervical spine disability and a total disability rating based on individual unemployability (TDIU).  The Veteran filed a NOD in November 2006, and the RO issued a SOC in April 2007 with respect to each claim.  In May 2007, the Veteran filed a VA Form 9 indicating she was only appealing the denial of service connection for a cervical spine disability. 

In August 2009, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

Because the appeal involves disagreement with the initial rating assigned following the award of service connection for a bilateral foot disability, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

In April 2010, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC granted a 20 percent rating for the Veteran's right shoulder disability, effective April 18, 2012, and also granted a 10 percent rating for the Veteran's bilateral plantar fasciitis, effective December 23, 2011, but continued to deny claims for service connection for a cervical spine disability and residuals of a left foot bunionectomy (as reflected in a October 2014 SSOC) and returned these matters to the Board for further consideration.

Although the AOJ assigned a higher rating for the Veteran's right shoulder and bilateral plantar fasciitis, as higher ratings are assignable before and after the effective date of the awards, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for higher ratings for those disabilities-recharaxterized to reflect the staged ratings assigned-remain viable on appeal.  See Fenderson, supra; AB v. Brown, 6 Vet. App. 35, 38 (1993).

Also in the April 2010 remand, the Board remanded a claim involving a request to o reopen a claim for service connection for fibromyalgia, for issuance of an  SOC and opportunity to perfect an appeal, pursuant to Manlincon v. West, 12 Vet. App. 238 (1999). On remand, the AOJ issued an SOC, as directed, the  Veteran subsequently perfected such appeal, and the claim was denied in  a May 2016 Board decision.

Also, the Board notes that the Veteran filed NODs in March 2016 and April 2016 concerning claims for increased ratings for a left knee disability and a left index finger disability and service connection for obstructive sleep apnea.  Apparently, the RO acknowledged the NODs in a May 2016 letter and is currently working on issuing an SOC.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a separate paperless, electronic Virtual VA file.  The Board notes that additional relevant evidence has been added to the electronic claims file since the issuance of the October 2014 SSOC, and the Veteran waived initial AOJ consideration via  a May 2016 letter from his representative.  See 38 C.F.R. § 20.1304 (2015).

For reasons expressed below, the claims on appeal are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND


Unfortunately the Board finds that further AOJ action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters. 

Pertinent to the service connection claims, service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and arthritis becomes manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014).  38 C.F.R. §§ 3.307, 3.309 (2015). 

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2014). 

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F. 3d 1089   (Fed. Cir. 2004). 

In this case, the Veteran's STRs are unremarkable for any complaints, findings, or diagnoses pertinent to the cervical spine;  she was discharged from her most recent period of active duty in June 2005.  During the Board hearing, the Veteran said that she began having back problems in service during certain activities, such as crawling on the ground, and that although she did not seek treatment in service, her symptoms became progressively worse.  An August 2006 VA outpatient treatment record reflects her complaints of neck and shoulder pain and tingling in her arms; an August 2006 X-ray of her cervical spine revealed degenerative disc disease (DDD) and degenerative joint disease (DJD) (i.e., arthritis). 

Given the Veteran's assertions of cervical spine pain in service, the diagnosis of cervical spine DDD and DJD within 14 months of discharge, and the absence of any current medical opinion on the question of nexus, in the prior remand, the Board that further examination and medical opinion was needed to resolve the claim for service connection for a cervical spine disability.  See 38 U.S.C.A. § 5103A(d)(2)  (West 2002); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Unfortunately, the examiner declined to comment on the arthritis indicating that it was not clinically significant.  However, there is x-ray evidence of such disability 14 months post-discharge.  VA criteria indicate x-rays findings of arthritis are sufficient to establish a current disability.  38 C.F.R. § 4.71a.  Thus, the Board must obtain an additional opinion.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Specific to the claim for residuals of a left foot bunionectomy, the Board notes that the Veteran's STRs from her first and second periods of active duty do not reflect any foot problems other than pes planus.  VA outpatient treatment records reflect that she underwent a left foot bunionectomy in April 2002, during civilian life.  A 2.0 mm cortical screw fixation was used and there were no complications.  During her third period of active duty, her STRs reflect worsening foot pain.  An April 2005 record notes that she had "bunions and corns that worsened during mobilization." 

Here, given the Veteran's assertions that the residuals of the left foot bunionectomy were aggravated during her third period of active duty, the evidence of worsening foot pain during active duty, and the absence of any current medical opinion on the question of aggravation, the Board previously found that further examination and medical opinion was also needed to resolve the claim for service connection for residuals of a left foot bunionectomy.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 81.  On remand, the December 2011 VA examiner  considered the Veteran's claim for in-service aggravation of the pre-existing foot disability, consisting of a malady resulting in cortical screw fixation; however, the examiner used "less likely than not" rather than the correct legal standard for an aggravation claim.  Thus, an additional opinion must be obtained.

Concerning the Veteran's claim for an increased rating for a bilateral foot disorder, the Board finds this issue to be inextricably intertwined with the claim for service connection for residuals of a left foot bunionectomy.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  And, in fact, the December 2011 VA examination report concerning in-service aggravation (with regards to the residuals of a left foot bunionectomy) did not specifically identify the relevant disability and symptomatology separate from that incurred during active duty.  Thus, on remand, the examiner who provides an additional opinion concerning residuals of a left foot bunionectomy must specifically delineate the relevant symptomatology for such disability versus residuals of the already service-connected bilateral plantar fasciitis with hallux valgus of the right foot and osteoarthritis of the bilateral first metatarsophalangeal (MTP) joints.

In the prior remand, the Board ordered an additional examination for evaluation of the  Veteran's claim  her shoulder disability.  On remand, such examination occurred in  April 2012.   Unfortunately, the results of the examination were contradictory.  The examiner indicated that the Veteran had no objective signs of painful motion with range of motion testing but then indicated that the Veteran's functional loss consisted of pain on movement with tenderness on palpation and guarding.  Additionally, in a June 2012 statement, the Veteran indicated that she now has spurring of the right shoulder.  The Veteran is entitled to a new VA examination when there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).  The Veteran's most recent VA examination was in April 2012, and the evidence indicates that her disability has worsened in severity.  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (the Veteran is competent to provide an opinion that his disability has worsened).  Additionally, the examination findings were inconsistent.  Thus, an additional examination must be performed on the Veteran's right shoulder.

Hence, the AOJ should arrange for the Veteran to undergo VA examinations of her cervical spine, feet and right shoulder by one or more  appropriate physician(s).  The Veteran is hereby advised that failure to report for any scheduled examination(s), without good cause, may well result in denial of the claim(s)-in particular, the claim for increased ratings for the right shoulder disability.    See 38 C.F.R. § 3.655(a),(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for any  scheduled examination(s), the AOJ should  obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination-preferably, any notice(s) of  examination-sent to the Veteran by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met, and the record is complete, the AOJ should obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file includes the most recent VA outpatient treatment records from the Oklahoma City VA Medical Center (VAMC) dated through April 2016.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain any records of treatment for the disabilities under consideration from the Oklahoma City VAMC from April 2016, following the current procedures prescribed in 38 C.F.R. § 3.159(c)  as regards requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.  Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the claims on appeal.  

The AOJ should adjudicate each claim in light of all pertinent evidence-to particularly include, for the sake of efficiency, all evidence added to the electronic claims file since the last adjudication (notwithstanding any waiver received).  The AOJ's adjudication of each higher rating claim should include consideration of whether any, or any further, "staged" rating of the disability (assignment of different ratings for distinct periods of time, based on the facts found), is appropriate.  


Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Oklahoma VAMC all records of evaluation and/or treatment for the Veteran since April 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c)  with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file. 
 
2.  Send  to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal.  

Clearly  explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period). 
 
3.  If the Veteran responds, assist her in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 
 
4.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA orthopedic examination of her cervical spine, feet, and right shoulder by one or more  appropriate physician(s).   

The entire, electronic claims file (in VBMS and Virtual VA, to include complete copy of the REMAND), must be made available to each individual designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

Cervical Spine:  The examiner should clearly identify all current disability(ies) of the cervical spine currently present, or present at any point pertinent to the current claim (even if now asymptomatic or resolved)..  

Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by the Veteran's military service.  With respect to any cervical spine arthritis, the examiner should also render an opinion as to whether the arthritis was manifest to a compensable degree within one year of the Veteran's June 2005 service discharge. 

Residuals of a Left Foot Bunionectomy:  The examiner should clearly identify all disability(ies) resulting from the left foot bunionectomy in April 2002, including the left foot screw, currently present or present at any point pertinent to the current claim (even if now asymptomatic or resolved).  

 .  

Then, with respect to each such diagnosed disability, the examiner is requested to provide an opinion, consistent with sound medical principles, as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) was not aggravated (i.e., not permanently worsened beyond natural progression)  during or as a result of service.

If the examiner determinations that there was an increase in the severity of any pre-existing disorder during service , the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease. 

Right Shoulder: The examiner should conduct range of motion testing of the right shoulder (expressed in degrees).. The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with the right shoulder. If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the right shoulder due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

Bilateral Foot Disability: The physician should render all findings needed to rate the Veteran's bilateral foot disability, characterized as bilateral plantar fasciitis with hallux valgus of the right foot and osteoarthritis of the bilateral 1st MTP joints.  The examiner should specifically indicate which symptomatology is consistent with the service-connected bilateral plantar fasciitis with hallux valgus of the right foot and osteoarthritis of the bilateral 1st MTP joints versus residuals of the left foot bunionectomy.

The examiner should conduct range of motion testing of the affected joints of the foot and toes (expressed in degrees, with standard ranges provided for comparison purposes).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with the affected joints. If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of each foot due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should also comment on whether the disability results in weightbearing line over or medial to the great toe, inward bowing of the Achilles tendon, pain on manipulation and use of the feet, marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement or severe spasm of the Achilles tendon on manipulation not improved by orthopedic shoes or appliances. 

Further, considering all of the above, the examiner should provide an assessment of the overall severity of the service-connected bilateral foot disability (i.e., whether the overall disability is moderate, moderately severe, severe, or results in loss of use of the foot). 

5.  If the Veteran fails to report for any scheduled examination(s),  obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to the Veteran by the pertinent VA medical facility. 

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. Stegall v. West, 11 Vet. App. 268 (1998). 
 
7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal .

If the Veteran fails, without good cause, to report to the any scheduled examination(s), in adjudicating the claim for increased ratings, apply the provisions of 38 C.F.R. § 3.655(b)., as appropriate.

Otherwise, adjudicate each claim in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication, and legal authority (to include for each service-connected disability being evaluated consideration of whether any, any further, staged rating is appropriate.) 
 
8.  If any benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.
 
The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


